PROB 35                                                                             Report and Order Terminating Supervision
(Reg 3/93)                                                                                   Prior to Ori ginal Expirati on Date




                                    UNITED ST A TES DISTRICT COURT
                                                FOR THE
                                  EASTERN DISTRICT OF NORTH CAROLINA

UNITED STA TES OF AMERICA

                          v.                                        Crim. No. 7:16-CR-109-lH

MARK PAUL BODFORD

         On March 7, 2017, the above named was placed on probation for a period of 36 months. The
offender has complied with the rules and regulations of probation and is no longer in need of supervision.
It is accordingly recommended that the offender be discharged from supervision.

Reviewed and approved,                                     I declare under penalty of perjury that the foregoing
                                                           is true and correct.


Isl Robert L. Thornton                                     Isl Erik J. Graf
Robert L. Thornton                                         Erik J. Graf
Supervising U.S. Probation Officer                         U.S. Probation Officer
                                                           2 Princess Street, Suite 308
                                                           Wilmington, NC 28401-3958
                                                           Phone: 910-679-2031
                                                           Executed On: February 5, 2019


                                                ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from su pervision and that
the proceedings in the case be terminated.
                                  Y>-'            -
             Dated this        k ;..-- day of _-'-~
                                                  ----=6-      +----' 201 f
                                                        ~----'-i



                                                                   Senior U.S. District Judge
